Citation Nr: 1733025	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for tinnitus. 

2.  Entitlement to a service connection for tinnitus.

3.  Entitlement to a service connection for kidney cancer, as due to water contamination at Camp Lejeune.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.

Entitlement to a service connection for kidney cancer, as due to water contamination at Camp Lejeune is granted.


FINDINGS OF FACT

1.  By a rating decision dated June 2009, the RO declined to reopen service connection for tinnitus, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

2.  Evidence added to the record since the June 2009 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable a reasonable possibility of substantiating the claim.  

3.  The Veteran's kidney cancer is presumably etiologically related to his exposure to contaminated water at Camp Lejeune.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision, which denied a claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A § 7105 (c) (West 2007); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received since the June 2009 RO denial for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for kidney cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Veteran served on active duty in the United States Marine Corps from August 1974 to August 1976.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions in February 2012 and August 2015 issued by the Department of Veteran Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Louisville Kentucky.  

The Board previously remanded the appeal in June 2015, and the matters have been returned for appellate consideration.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Veterans Claims Assistance Act of 2000 (VCAA)
      
Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Additionally, in June 2015, this matter was remanded to afford the Veteran a videoconference hearing.  The Veteran was provided with the requested hearing in May 2017.  Thus, there is compliance with the Board's June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for tinnitus.  

The Veteran contends that he has presented new and material evidence to reopen his claim regarding entitlement to a service connection for tinnitus.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2016) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for tinnitus.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for tinnitus was originally denied in a March 2005 rating decision, however the Veteran did not appeal that decision and it became final.  In a June 2009 rating decision, the Veteran application to reopen his claim of service connection for tinnitus was denied.  The claim was denied because the Veteran did not present new and material evidence that spoke to the existence of a nexus between his nexus and military service.  This rating decision was not appealed.  Accordingly, the June 2009 rating decision is final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2016).   

The Veteran filed a petition to reopen his claims for service-connection for tinnitus.  An August 2015 rating decision declined to reopen on the basis that no new and material evidence had been submitted.  

Although the RO declined to reopen the claims in August 2015, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 2009 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran has submitted testimony at his May 2017 hearing since the unfavorable adjudication in June 2009.  This evidence qualifies as new as it was not of record at the time of the June 2009 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the June 2009 rating decision did not establish a nexus between the Veteran's tinnitus and military service nor whether the Veteran had continuity of symptomology since discharge.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's tinnitus and service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R.         § 3.156(a) (2016).  The Board notes that the Veteran provided testimony at his May 2017 hearing that raises a reasonable possibility of substantiating the Veteran's claim.  The Veteran contends that due to his military occupational specialty, which exposed him to heavy artillery noise without hearing protection, caused his bilateral tinnitus.  Furthermore, the Veteran contends that the onset of his tinnitus was during his active service, specifically his time at Camp Lejeune and Paris Island, and has been persistent since his discharge from service.  The Veteran also provided that he did not report tinnitus while in service because he was a Marine and he was "programmed" to deal with the symptoms rather than report them.  The assertion that the Veteran's onset of tinnitus occurred during service and has continued since discharge raises a reasonable possibility of substantiating the Veteran's claim because it connects the Veteran's tinnitus with his military service.  As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in June 2009.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for tinnitus is thus reopened.  

3.  Entitlement to a service connection for kidney cancer, to include as due to in-service water contamination at Camp Lejeune.  

The Veteran contends that his kidney cancer was caused by exposure to water contamination at Camp Lejeune.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine CorpAir Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.  Id.  

Effective March 14, 2017, 38 C.F.R. §§ 3.307  and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune.  The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  82 Fed. Reg. at 4,185 (to be codified at 38 C.F.R. § 3.309(f)).  As such, if a Veteran is diagnosed with a listed condition, then the disability is presumed to be related to service.  Id.  

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  They do not apply retroactively to claims previously adjudicated.  Although the Board remanded this claim in June 2015, a remand is not considered a final decision.  Thus, this matter is still pending and the amended regulations apply to the Veteran's claim. 

The Board finds that competent, credible, and probative evidence that establishes that the Veteran's kidney cancer is etiologically related to his active service.  

The record shows that the Veteran served in Camp Lejeune during the recognized contamination period.   See July 2015 Military Personnel Record.  The competent medical evidence of records shows that the Veteran was diagnosed in 2011 with kidney cancer and currently maintains a diagnosis of renal cell carcinoma.  See May 2017 Private Medical Records.  

Given the amendments to 38 C.F.R. §§ 3.307, 3.309, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service.  For this reason the service, service connection for kidney cancer is warranted. 

REMAND

Although the Board has reopened the claim for entitlement to service connection for tinnitus, further development is necessary before a decision can be made on its merits.  The Veteran was provided with VA examination in February 2009 that found the Veteran's tinnitus was not related to his active service citing the lack of in-service complaints of tinnitus.  The testimony offered by the Veteran at his May 2017 hearing details in-service occurrences of the symptomology of tinnitus during active service and possible justification for the lack of in-service complaints in the Veteran's service treatment records.  Therefore, the Veteran must be provided with a new VA examination to determine the etiology of his tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to determine the etiology of his tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.

The examiner must address the following inquiries:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service? 

The examiner should consider the lay testimony of record.  Specifically, the testimony of Veteran at his May 2017 hearing regarding the onset of his tinnitus during service.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicated the issue of entitlement to service connection for tinnitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  Colin Kemmerlt, Attorney


Department of Veterans Affairs


